Name: 82/413/ECSC: Decision of the representatives of the Governments of the Member States of the European Coal and Steel Community, meeting within the Council, of 21 June 1982 lifting the suspension of imports of all products originating in Argentina
 Type: Decision
 Subject Matter: nan
 Date Published: 1982-06-22

 Avis juridique important|41982D041382/413/ECSC: Decision of the representatives of the Governments of the Member States of the European Coal and Steel Community, meeting within the Council, of 21 June 1982 lifting the suspension of imports of all products originating in Argentina Official Journal L 177 , 22/06/1982 P. 0002 - 0002*****DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY, MEETING WITHIN THE COUNCIL of 21 June 1982 lifting the suspension of imports of all products originating in Argentina (82/413/ECSC) THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY, MEETING WITHIN THE COUNCIL, in agreement with the Commission, HAVE DECIDED AS FOLLOWS: Article 1 Decisions 82/221/ECSC (1), 82/320/ECSC (2) and 82/324/ECSC (3) suspending imports, with a view to their being put into free circulation in a Member State of the Community, of all products originating in Argentina and covered by the Treaty establishing the European Coal and Steel Community are hereby repealed. Article 2 This Decision shall enter into force on the day of its publication in the Official Journal of the European Communities. Done at Luxembourg, 21 June 1982. The President L. TINDEMANS (1) OJ No L 102, 16. 4. 1982, p. 3. (2) OJ No L 136, 18. 5. 1982, p. 2. (3) OJ No L 146, 25. 5. 1982, p. 2.